Citation Nr: 0405282	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  96-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for tinnitus. 

2.  Entitlement to an initial compensable disability rating 
for residuals of tympanoplasty, left ear, due to perforation 
of tympanic membrane. 

3.  Entitlement to service connection for a back condition, 
either on a direct basis or as secondary to service-connected 
conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran was a member of the Puerto Rico Army National 
Guard from 1978 to 1997, during which time he served on 
active duty from December 1990 to September 1991, including 
Southwestern Asia service in support of Operation Desert 
Shield/Storm from February 6, 1991, to August 28, 1991.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By a rating action of September 
1995, the RO granted service connection for tympanic membrane 
perforation and tinnitus, each evaluated as 0 percent 
disabling, effective September 21, 1991.  The veteran 
perfected a timely appeal of that decision.  Subsequently, in 
a rating action of November 1996, the RO denied the veteran's 
claim for service connection for left paracentral disc 
herniation at L4-L5 and clinical left L4 radiculopathy.  The 
veteran also perfected a timely appeal of that decision.  

The veteran, accompanied by his representative, appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in November 1998.  A transcript of the veteran's 
hearing has been associated with the record.  A VA 
compensation examination was conducted in December 1998.  A 
supplemental statement of the case (SSOC) was issued in 
January 2000.  

In October 2000, the Board remanded the case to the RO for 
further development.  Following completion of the requested 
development, to include conducting a VA examination in July 
2003, another SSOC was issued in August 2003.  

As the veteran is appealing the initial assignment of the 
disability ratings for his service-connected tinnitus and 
residuals of tympanoplasty, left ear, due to perforation of 
tympanic membrane, the issues have been framed as those 
listed on the front page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

During the pendency of the veteran's appeal, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In the veteran's case, it does not appear that the RO has 
provided the veteran with the specific notice to which he is 
entitled under 38 U.S.C.A. § 5103(a) for each of his claims.  
In this regard, the Board points out the evidence that the 
veteran was advised to submit in September 2001 -- evidence 
of a relationship between a current disability and an injury, 
disease, or event in service -- is not relevant to the 
veteran's claims for compensable ratings for tinnitus and 
residuals of tympanoplasty of the left ear because the 
veteran has already been granted entitlement to service 
connection for these claims.  Instead, as indicated above, 
consideration is given to whether the veteran deserves higher 
ratings at any point during the pendency of the claims.  
Fenderson, supra.  

There is no evidence of record in this case that the veteran 
has been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), with respect to 
the claim for service connection for a back disorder either 
on direct basis or as secondary to service-connected 
conditions.  In addition, while a supplemental statement of 
the case issued in August 2003 apprised the veteran of the 
provisions of 38 U.S.C.A. § 5103A (West 2002), VA has not 
informed the veteran of the specific information and evidence 
needed to support his specific claims, and the development 
responsibilities and activities of the VA and the veteran.  
As such, it does not appear that the veteran has received the 
notice he is due under 38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.  

Moreover, effective June 13, 2003, the provisions of 
Diagnostic Code 6260 which provide criteria for the 
evaluation of tinnitus were changed.  The RO has not 
considered these revisions in adjudicating the veteran's 
claim of entitlement to an increased evaluation for tinnitus.  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  When the RO 
reconsiders the veteran's claim for entitlement to an 
increased (compensable) evaluation for tinnitus, and for an 
increased (compensable) evaluation for residuals of 
tympanoplasty, left ear, due to perforation of tympanic 
membrane, it should do so in light of the changes in the law 
and regulations noted above.  

The Board further notes that the veteran was last accorded a 
VA medical examination for the purpose of evaluating the 
nature and severity of his tinnitus and tympanic membrane 
perforation in December 1998.  At that time, the examiner 
noted that the veteran's medical records were not available 
for review prior to the examination.  Moreover, the VA 
examination was silent as to any current symptoms of ear 
disease.  The audiology report did not indicate whether the 
veteran was currently suffering from any residuals of 
tympanic membrane perforation.  Given that the examination 
report does not contain enough information to make a decision 
on the veteran's claims, and, given the length of time since 
the last VA compensation examination of these disabilities, 
current examinations should be provided.  Caffrey v. Brown, 6 
Vet. App. 377 (1994); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997) (contemporaneous examination required for purposes 
of deciding an increased rating claim); VAOPGCPREC 11-95 
(Apr. 7, 1995).  Accordingly, on remand, the veteran should 
be scheduled for a VA examination in order to ascertain the 
current severity of his service-connected conditions.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process requirements, 
the Board must, regrettably, once again REMAND this case to 
the RO for the following additional actions: 

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claims. 

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received treatment for 
his claimed disabilities since December 
1998.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
a copy of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  All 
records obtained should be associated 
with the other evidence in the claims 
file.  

3.  Once the above-requested treatment 
records have been obtained and associated 
with the claims folder, the RO should 
afford the veteran an examination by a 
qualified physician to assess the current 
nature and severity of the service-
connected tinnitus and perforated left 
tympanic membrane residuals.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All specialist examinations 
deemed necessary should be accomplished.  
A complete rationale for all opinions 
expressed must be provided.  

4.  Thereafter, the RO should review the 
entire record and re-adjudicate the 
claims in light of all additional 
evidence received.  If any claim remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the requisite period of 
time to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


